                                   Case 5:19-cv-04679-JLS Document 13 Filed 12/09/19 Page 1 of 1

       U.S. Deportment of.Justice                                                                PROCESS RECEIPT AND RETURN
       l/mted States Mar,.hals Service
                                                                                                 See "lnstruqtiqm for     Serv,ce of Proce..rs kv US Marshal"

        PLi\lJ-..T!FF                                                                                                                CO\IR r CASE NTJMBFJ\
        EDWARD KOMJTO                                                                                                               5 I 9-cv-04679-JLS
        DEPENDANT                                                                                                                    f'YPE OF PROCESS
        Thomson Reuters Holdings, Inc et aJ.                                                                                        SUMMONS & COMPLAINT
                                NAME or !NDTVIDl:Al, COMPANY, CORPORATION F..TC TOSERVfaOR DESCRTPTION 01~ PROPERTY TO SElZF OR CONDEMN'
            SERVE               Tho::,mson Reuters Holdmgs, rnc
                    AT     {    ADDRGSS (Street or Rf."'D, A.parll11C11f No   <'ff)' 'Itme (IJ1d ZIP C'ndc)                                                                         ~"..

                                3 Tunes Square, New York, NY I 0036
        $END NO nee OF SF'.RVIC'F COPY TO RRQUES'T'BR AT NAME AND ADPRHSS BFI,OW                                               ~.umber of process 1.0 be
                        r-·                                                                                                    served \.Vlth this Form 28"

                        I EDWARDKOMJTO                                                                                         Nunibct ofpnrt1es 10 be
                          1326 DOE TRAIL ROAD                                                                                 served m t!us ...-..nse
                          ALLENTOWN, PA 18104                                                                           !--------+----~--"-
                                                                                                                              Ch<:ck for scrv•cc
                        L_                                                                                                    onll SA
                                                                                                                         !.,.,,,,                                        ' l


            SN~CIAL !NSTRt;c1mNs cm OTIIHR 1NPORMA noN l'HAl WILL A<lSJST !N r;xrEDtT1No SERVtCrf. (lu..dud« Bu·@cn 111JIUJ.1Nm..nre dddre.sse:.
            All Tel~11lume fVmnbttrs, n,ul ltMi11mted Tunes Awri/11/Jlefor &nlir.e).
    folrl


             Thomson Reut,,n Corporation, 610 Oppennan Drive. Eagan, MN 55123




        ~ ,g113turc   of A~tomcy orhcr Ori                                                                                               ~t MBE!t
                                                                                                 l&J   Pl,AJNTIFF       TELePH0Nf3                               DAT!'

                                                                                                 D DH!lNDANT              610-395-7898                            10/21/19

             SPACE BELOW FOR USE OF U.S. MARSHAL ONLY- DO NOT WRITE HELOW THIS LINE
        I acknnw!edge rc~1p1 f~r tho t0tal
        number of proco.~s ,nd1c·.11ccd
        (Stgn only for USM 2S5 ff more
        1ha11 011e /.:SM 185 f,f ,uthmiitM)

        I J1crcby ccrnfy and rnturn thilC I D l111ve pcrsorn!lfy :rnrvcd D have legfll ov!de11c.e of service, 0 have executed as shown itl "Remnrk.'l~. lhc pro~es.,:; described
        011 1110 rnd1vidun!, company, corporn\lol1. etc, Qt the Mdrcss show11 nbovc on thr 011 the 111d1v1du:iJ. company, corporacion,. etc uhown nl' the 11ddrc.s.;; fnscrtcd b,clow

      " " I l1t'rehy Cl'i·tlfy Md rcwn, that I i1111 ~uu.ihlc to IOC/ltc the 1Mll\'1diia!, 00111ran}' ccirpomtiott etc named n1'ovu (See remnrkr belnw)

        "4smc and title of ,ndMdunl 'lcrvcd (ifrw1 .1·how1, aboVC')                                                                   0     A person ()f ~uuahle age arid discreli(m
                                                                                                                                            ihen rc.,idm.g m deforidtint's usual pl:Jce
                                                                                                                                            ofatiodc
            Addra;_~ (comp/f!IC 011/y d({fere111 than ,thown tJbm•e)                                                                   Dnte




                                                                                                                                                         $0.00




        ___jj}_j}i_L~u,,~
                       r
                          - ~ ~ - - - - - - - - - -- -H"'COURT                                                                                          PRIORrDmONSMAYBEUSED
        Tto/ufme,11t•,B
        ~fit:!     wt
                                    1 CLERKO     C
                                    2 USM'S RECORD
                                    J NOTICE: OT• Sl.RVlCE
                                    4 81'1.l ING ST 1-\ TEMLNT"' To he returned to the {; $ Mar9hol wftl1 payment
                                        if.:llly awouf!l is c>wcrl Please i"tlltlll promptly paynh!c to US M.iirshal
                                    ::\ ACKNOWLBDO:'vl"EN'T Of RECEIIYf




\
